285 S.W.3d 835 (2009)
STATE of Missouri, Respondent,
v.
John L. BRINSON, Jr., Appellant.
No. WD 67863.
Missouri Court of Appeals, Western District.
June 30, 2009.
Nancy A. McKerrow, Columbia, MO, for appellant.
Richard A. Starnes, Jefferson City, MO, for respondent.
Before ALOK AHUJA, P.J., THOMAS H. NEWTON, C.J., and HAROLD L. LOWENSTEIN, J.

ORDER
PER CURIAM:
John L. Brinson appeals the circuit court's judgment convicting him of first-degree murder in violation of § 565.020.1, RSMo 2000. On appeal, he raises two Points. He first claims that the circuit court erred in failing to grant his motion for a mistrial based on an unsolicited outburst during trial by the victim's mother, a prosecution witness. In his second point, *836 Brinson argues that he was entitled to a judgment of acquittal because the State failed to prove that he deliberated before murdering the victim. The judgment is affirmed. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).